Memorandum. Order unanimously reversed on the law and facts, complaint reinstated and case remitted for further proceedings.
The People appeal from an order which dismissed the complaint upon the grounds that the rule expressed in sections 150.1 (subd [a], par [38]) and 151.31 of the Rules and Regulations of the East Hudson Parkway Authority (21 NYCRR 150.1 [a] [38], 151.31) was invalid and that its application to defendant would have been unconstitutional. The complaint charged defendant with operating a school bus on a parkway in violation of said rule.
Although it may or may not be desirable to permit school buses or vans such as defendant’s on the parkways so that the traveling time of students will be shortened, the decision in this regard must be left to the administrative agency expressly empowered by the Legislature to weigh such public interests (Vehicle and Traffic Law, § 1630, subd 3). We do not find the subject rule to be invalid or unconstitutional on its *22face or in its application to defendant (see People v Williams, 42 Misc 2d 767, 769; People v Apostle, 30 Misc 2d 55, 58, 59).
Concur: Hogan, P. J., Glickman and Gagliardi, JJ.